DETAILED ACTION
Status of the Claims
	Applicant’s amendment filed 6 July 2022 is acknowledged. Claims 18 has been amended, and claims 1, 4, 7-14, 17, and 18 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-11, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (WO 2008/116643 A1; hereinafter “Ma”; using the previously attached English machine translation), in view of White (US 2014/0110077).
Regarding claim 1, Ma teaches a lost-wax method of casting a product, comprising:
attaching temperature control elements (heat conducting elements 6 and 8, see Figs. 2-3; p. 3, 5) to a wax assembly (wax model is first dipped and sanded before the heat-conducting elements 6, 8 are attached, see Fig. 4; see p. 4-6), wherein the temperature control elements include:
thermal sink elements (heat conducting element 6, 8, see Figs. 2-3; p. 3, 5) that are metal blocks (see p. 3) of different sizes (see Fig. 3), and the method includes attaching the thermal sink elements to a part pattern section of the wax assembly (see Fig. 3 and p. 5), including side, front and back surfaces of the wax assembly (see Fig. 3), and positioning the thermal sink elements closer to first portions of the part pattern section of the wax assembly than second portions of the part pattern section of the wax assembly, wherein the first portions are thicker than the second portions; and
encasing the wax assembly and the temperature control elements in a ceramic mold (see p. 5-6);
removing the wax assembly from the ceramic mold (see Fig. 5 and p. 6);
filling the ceramic mold with molten material to form a cast part within the ceramic mold (see p. 6); and
separating the ceramic mold and the cast part from each other (if it is not taken that the step of separating the ceramic mold and the cast part from each other is inherent in the method of Ma, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to separate the ceramic mold and the cast part from each other in order to obtain the finished cast part.)
Ma is silent to specifically teaching wherein the metal blocks are steel blocks, however, absent persuasive evidence to the contrary, it is the Examiner’s position that it would have been obvious to use steel as a material for the metal blocks of the temperature control elements. Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP §2144.07. Additionally, Ma is silent to positioning the thermal sink elements closer to first portions of the part pattern section of the wax assembly than second portions of the part pattern section of the wax assembly, wherein the first portions are thicker than the second portions. However, Ma does recognize that local material accumulations in the cavity - i.e. in the casting - and the locally different thickness of the mold between the cavity and the outer surface of the mold influence the temperature profile. Additionally, the release of latent heat is proportional to the solidifying volume when the molten metal solidifies (see p. 1). Therefore, in view of these aspects, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position the thermal sink elements closer to first portions of the part pattern section of the wax assembly than second portions of the part pattern section of the wax assembly, wherein the first portions are thicker than the second portions in order to aid in releasing heat in the thicker portions of the part pattern section. 
Ma is silent to wherein:
	insulating elements that are ceramic, and the method includes attaching the insulating elements to a sprue pattern section and gate-land pattern sections of the wax assembly, and encasing the wax assembly and the temperature control elements, including the thermal sink elements and the insulating elements, in a ceramic mold.
	White teaches the use of localized insulation 200 in the form of spun ceramic fiber wrapping which may be provided along the downsprue, pour cone, and upstream portions of the gates to maintain molten the associated metal for yet a longer duration after the metal in the part cavity has solidified (see Fig. 1A and [0047]-[0048]).
	In view of White’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Ma to include insulating elements that are ceramic, and the method includes attaching the insulating elements to a sprue pattern section and gate-land pattern sections of the wax assembly, as taught by White, because it helps to maintain molten the associated metal for yet a longer duration after the metal in the part cavity has solidified. 
	Though this combination of Ma and White results in insulating elements which are applied over the ceramic mold, selection of any order of performing process steps (such as applying the localized insulation of White to the pattern of Ma and then building the ceramic mold on top of it) is prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04(IV)(C). Therefore, in the combination of Ma and White, it would have been obvious to encase the wax assembly and the temperature control elements, including the thermal sink elements and the insulating elements, in a ceramic mold. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position the temperature control elements as close to the molten metal as possible in order for them to be the most effective.

Regarding claim 4, the combination of Ma and White teaches attaching the steel blocks (see rejection for claim 1 above) to the part pattern section to draw heat from the molten material (Ma: see Fig. 3 and p. 5).

Regarding claim 7, the combination of Ma and White teaches attaching the temperature control elements (Ma: heat conducting element 6, 8, see Figs. 2-3; p. 3, 5) directly to the wax assembly (Ma: see p.3, lines 5-13 - direct contact between the heat conductor and the cavity is also possible, which means that the heat conductor can be directly attached to the wax assembly without the separating layer).

Regarding claim 8, the combination of Ma and White teaches forming the ceramic mold about the wax assembly to a first thickness to define a first layer of the ceramic mold (Ma: separating layer 11 made of ceramic material, see Fig. 4; p. 3, lines 5-13 and p. 5); and
attaching the temperature control elements (Ma: heat conducting element 6, 8, see Figs. 2-3) to the first layer of the ceramic mold (Ma: see p. 3, lines 5-13 and Fig. 4).

Regarding claim 9, the combination of Ma and White teaches forming the ceramic mold about the wax assembly to a second thickness (Ma: see Figs. 2 and 3) that is greater than the first thickness (Ma: see Fig. 4 - first thickness is equated to thickness of separating layer 11; see p. 3, lines 5-13 and p. 5) to encase the temperature control elements within the ceramic mold.

Regarding claim 10, the combination of Ma and White teaches forming the ceramic mold about the wax assembly to the second thickness by repeatedly: drenching the wax assembly in a ceramic slurry; and drying the ceramic slurry (Ma: see p. 5).

Regarding claim 11, the combination of Ma and White teaches forming the ceramic mold about the wax assembly to the second thickness by: positioning the wax assembly in a flask; and filling the flask with a ceramic slurry (Ma discusses this as precision casting processes - see p. 1 and p. 4).

Regarding claim 13, the combination of Ma and White teaches including thermally removing wax from and firing the ceramic mold to sinter the ceramic and prepare the ceramic mold for casting (Ma: see p. 5).

Regarding claim 14, Ma teaches a mold assembly, comprising: 
a wax assembly (p. 5) including: 
a part pattern section (p. 5); 
a gate pattern section connected around an outer surface the part pattern section and defining a sprue pattern section and gate-land pattern sections (see Fig. 5); and
temperature control elements connected to the wax assembly (heat conducting elements 6, 8, see Fig. 3; p. 3, 5), 
wherein the temperature control elements include:
thermal sink elements (heat conducting element 6, 8, see Figs. 2-3; p. 3, 5) that are metal blocks (see p. 3) of different sizes (see Fig. 3), and the thermal sink elements are attached to a part pattern section of the wax assembly (see Fig. 3 and p. 5), including side, front and back surfaces of the wax assembly (see Fig. 3), 
wherein: 
a ceramic mold encasing the wax assembly and the temperature control elements (p. 5-6).
Ma is silent to specifically teaching wherein the metal blocks are steel blocks, however, absent persuasive evidence to the contrary, it is the Examiner’s position that it would have been obvious to use steel as a material for the metal blocks of the temperature control elements. Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP §2144.07. Additionally, Ma is silent to wherein the thermal sink elements are positioned closer to first portions of the part pattern section of the wax assembly than second portions of the part pattern section of the wax assembly, wherein the first portions are thicker than the second portions. However, Ma does recognize that local material accumulations in the cavity - i.e. in the casting - and the locally different thickness of the mold between the cavity and the outer surface of the mold influence the temperature profile. Additionally, the release of latent heat is proportional to the solidifying volume when the molten metal solidifies (see p. 1). Therefore, in view of these aspects, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position the thermal sink elements closer to first portions of the part pattern section of the wax assembly than second portions of the part pattern section of the wax assembly, wherein the first portions are thicker than the second portions in order to aid in releasing heat in the thicker portions of the part pattern section. 
Ma is silent to wherein:
	insulating elements that are ceramic, and the insulating elements are attached to a sprue pattern section and gate-land pattern sections of the wax assembly, and encasing the wax assembly and the temperature control elements, including the thermal sink elements and the insulating elements, in a ceramic mold.
White teaches the use of localized insulation 200 in the form of spun ceramic fiber wrapping which may be provided along the downsprue, pour cone, and upstream portions of the gates to maintain molten the associated metal for yet a longer duration after the metal in the part cavity has solidified (see Fig. 1A and [0047]-[0048]).
	In view of White’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assembly of Ma to include insulating elements that are ceramic, and the insulating elements are attached to a sprue pattern section and gate-land pattern sections of the wax assembly, as taught by White, because it helps to maintain molten the associated metal for yet a longer duration after the metal in the part cavity has solidified. 
	Though this combination of Ma and White results in insulating elements which are applied over the ceramic mold, selection of any order of performing process steps (such as applying the localized insulation of White to the pattern of Ma and then building the ceramic mold on top of it) is prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04(IV)(C). Therefore, in the combination of Ma and White, it would have been obvious to encase the wax assembly and the temperature control elements, including the thermal sink elements and the insulating elements, in a ceramic mold. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position the temperature control elements as close to the molten metal as possible in order for them to be the most effective.

Regarding claim 17, the combination of Ma and White teaches wherein the temperature control elements (Ma: heat conducting element 6, 8, see Figs. 2-3; p. 3, 5) are disposed between layers of ceramic in the ceramic mold (Ma: see Fig. 2 and p. 5).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ma and White as applied to claim 1 above, and further in view of Muntner et al. (US 5,465,780; hereinafter “Muntner”).
Regarding claim 12, the combination of Ma and White is silent to separating the ceramic mold and the cast part from each other by mechanical action.
Muntner teaches it is conventional to separate the ceramic mold from the cast part via mechanical action (see Fig. 20 and 16:49-56).
In view of Muntner’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the combination of Ma and White to include separating the ceramic mold and the cast part from each other by mechanical action, as taught by Muntner, because it is a known method for removal of the casting mold from the solidified metal.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Meishner et al. (US 2015/0352631; hereinafter “Meishner”), in view of White (US 2014/0110077).
Regarding claim 18, Meishner teaches a ceramic mold (see Figs. 1-2) defining:
a part pattern chamber (mould cavity 3, see Figs. 1-2; [0036]);
a gate section (section at top of Figs. 1 and 2 near black arrows) formed around the part pattern chamber (mould cavity 3, see Figs. 1 and 2; [0036]) and defining a sprue (feeder 2, see Figs. 1-2; [0036]) and gate-lands (areas between mould cavity 3 and feeder 2 with black arrows, see Figs. 1-2); and
temperature control elements (cooling elements 12, 13, 14, 15 in Fig. 1 and cooling elements 17, 18, 21, and 22 in Fig. 2; [0042]-[0048]); encased in the ceramic mold (see Figs. 1 and 2; casting mould and mould parts may be made from sand (see [0016] and [0038]) and,
wherein the temperature control elements include:
thermal sink elements that are blocks of different sizes (cooling elements 12, 13, 14, 15 in Fig. 1 and cooling elements 17, 18, 21, and 22 in Fig. 2; [0042]-[0048]), and the thermal sink elements are positioned closer to first portions of the part pattern chamber (first portions equated to portions between the cooling elements, see Figs. 1 and 2) than second portions of the part pattern chamber (second portions equated to portion of part pattern chamber between mould parts 4a and 4c), wherein the first portions are thicker than the second portions (see Figs. 1-2), wherein portions of the thermal sink elements that face the part pattern chamber are exposed to the part pattern chamber (see Figs. 1-2).
Meishner is silent to specifically teaching wherein the metal blocks are steel blocks, however, absent persuasive evidence to the contrary, it is the Examiner’s position that it would have been obvious to use steel as a material for the metal blocks of the temperature control elements. Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP §2144.07.
Meishner is silent to wherein:
	insulating elements that are ceramic, and the insulating elements are attached to the sprue and gate-lands.
	White teaches the use of localized insulation 200 in the form of spun ceramic fiber wrapping which may be provided along the downsprue, pour cone, and upstream portions of the gates to maintain molten the associated metal for yet a longer duration after the metal in the part cavity has solidified (see Fig. 1A and [0047]-[0048]).
	In view of White’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mold of Meishner to include insulating elements that are ceramic, and the insulating elements are attached to the sprue and gate-lands, as taught by White, because it helps to maintain molten the associated metal for yet a longer duration after the metal in the part cavity has solidified. 


Response to Arguments
Applicant's arguments filed 6 July 2022 have been fully considered but they are not persuasive.
On pages 5-8 of the remarks, Applicant argues that the prior art, either taken alone or in combination, fails to teach the newly amended limitation of claim 18 which recites that portion of the thermal sink elements that face the part pattern chamber are exposed to the part pattern chamber.
The Examiner finds these arguments moot as claim 18 is now being rejected by a new combination of Meishner in view of White. Meishner clearly teaches that its thermal sink elements (cooling elements 12, 13, 14, 15 in Fig. 1 and cooling elements 17, 18, 21, and 22 in Fig. 2; [0042]-[0048]) that face the part pattern chamber (see Figs. 1 and 2) are exposed to the part pattern chamber (see Figs. 1 and 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735
20 September 2022
                                                                                                                                                                                                     


/KEVIN P KERNS/Primary Examiner, Art Unit 1735